IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 130 DB 2018 (No. 69 RST 2018)
                                           :
                                           :
HARRIET HULTS KING                         : Attorney Registration No. 51519
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       : (Allegheny County)


                                       ORDER


 PER CURIAM


        AND NOW, this 26th day of October, 2018, the Report and Recommendation of

 Disciplinary Board Member dated October 19, 2018, is approved and it is ORDERED that

 Harriet Hults King, who has been on Retired Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.